Citation Nr: 1713310	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  07-13 569	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Gulf War Syndrome (GWS), to include as due to an undiagnosed illness, manifested by exhaustion and dizziness, or other qualifying disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975 and from February 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) from February 2005 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2008, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  As that judge is no longer employed by the Board, the Veteran was given the opportunity to have a hearing by another VLJ.  In October 2014, the Veteran notified the Board that he did not wish to appear at another hearing.

In September 2008, the Board denied the Veteran's claim.  In November 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the September 2008 Board decision and remanded the matter for additional development.  The Board remanded the claim for additional development in September 2011, April 2013, October 2013, and April 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2016, the Veteran was afforded a new VA examination, as required by the Board's April 2015 remand.  Although the examiner opined that the condition claimed was less likely than not caused by service, she indicated that exhaustion with dizziness were nonspecific symptoms of many diseases, to include chronic fatigue syndrome, fibromyalgia, depression, and posttraumatic stress disorder.  See VA Examination, 2 (Mar. 30, 2016) (VBMS).  Notably, these potential etiologies are either related to the conditions being claimed or are already service-connected.

The examiner's report also included factual inconsistencies.  For example, the examiner noted that the Veteran's medications did not cause exhaustion or dizziness.  See VA Examination, 3 (Mar. 30, 2016) (VBMS).  However, treatment records indicated the opposite.  See, e.g., VA Treatment Records, 27 (Dec. 16, 2015) (VBMS) (noting that the Veteran's medications caused dizziness as a side effect).  The examiner also noted that the Veteran did not report dizziness from 2005 to 2014.  However, treatment records indicated the opposite.  See, e.g., VA Treatment Records, 594 (Dec. 16, 2015) (VBMS) (noting possible instances of dizziness in September 2007).

Even when read "as a whole," the factual inconsistencies of the examination report substantially weaken its probative value.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Consequently, the Board finds that the March 2016 medical opinion is inadequate to fairly adjudicate the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a remand for a new examination is necessary.  Prior to scheduling the new examination, the RO should locate and associate with the claims file any outstanding VA treatment records and also provide the Veteran with the opportunity to identify any outstanding private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the claims on appeal.

2.  Schedule the Veteran for an appropriate VA examination.  The examiner should opine whether the Veteran's complaints of exhaustion with dizziness are attributable to a known diagnosis.

If they are attributable to a known diagnosis, the examiner should so clearly state and then opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability had its onset during active duty service or is causally and etiologically related to service. 

If they are not found to be attributable to a known clinical diagnosis, then the examiner should opine as to whether there is affirmative evidence that the undiagnosed illness was not incurred during active duty service during the Persian Gulf War, or if there was affirmative evidence that the undiagnosed illness was caused by a supervening condition or event that occurred following the Veteran's departure from service during the Persian Gulf War. 

The examiner should provide a complete rationale for any opinions provided. 

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




